UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 30, 2008 QUAINT OAK BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 000-52964 35-2293957 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 607 Lakeside Drive, Southampton, Pennsylvania 18966 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (215) 364-4059 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On April 30, 2008, Quaint Oak Bancorp, Inc. (the “Company”) reported its results of operations for the first quarter ended March 31, 2008. For additional information, reference is made to the Company’s press release dated April 30, 2008, which is included as Exhibit 99.1 hereto and is incorporated herein by reference thereto.The press release attached hereto is being furnished to the SEC and shall not be deemed to be “filed” for any purpose except as otherwise provided herein. Item 9.01 Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) The registrant’s press release, dated April 30, 2008, is attached hereto as Exhibit 99.1. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. QUAINT OAK BANCORP, INC. Date:April 30, 2008 By: /s/Robert T. Strong Robert T. Strong President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit No. Description 99.1 Press release dated April 30, 2008
